      3:19-cv-03302-RM-TSH # 1      Page 1 of 11                                      E-FILED
                                                      Monday, 30 December, 2019 02:30:42 PM
                                                                 Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                            SPRINGFIELD DIVISION

RAILROAD    MAINTENANCE      AND
INDUSTRIAL HEALTH AND WELFARE
FUND, By and Through Its Board of
Trustees,

and

LIUNA       NATIONAL  (INDUSTRIAL)
PENSION FUND, By and Through Its Board
of Trustees,

and

RAILROAD           TRAINING  AND
EDUCATION, Fund By and Through Its
Board of Trustees,

and                                         Cause No. 19-3302

RAILROAD        COOPERATION    AND
EDUCATION TRUST FUND, By and
Through Its Board of Trustees,

and

RAILROAD CONSTRUCTION AND
MAINTENANCE        INDUSTRY
ADVANCEMENT FUND,


      Plaintiffs,

v.

J & J TRACK CONSTRUCTION, INC.,

      Defendant.
        3:19-cv-03302-RM-TSH # 1             Page 2 of 11



                                        COMPLAINT

        COME NOW Plaintiffs, Railroad Maintenance and Industrial Health and Welfare Fund;

LIUNA National (Industrial) Pension Fund; Railroad Training and Education Fund; Railroad

Cooperation and Education Trust Fund; and Railroad Construction and Maintenance Industry

Advancement Fund, by undersigned Counsel, and states as follows for their Complaint against

Defendant, J & J Track Construction, Inc.:

                                              Parties

        1.    Plaintiff Railroad Maintenance and Industrial Health and Welfare Fund (“Welfare

Fund”) is an employee welfare benefit plan, a welfare plan, employee benefit plan and a plan

within the meaning of Sections 3(1) and (3), 502 and 515 of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1002(1), (3), 1132 and 1145. Welfare

Fund’s Board of Trustees are fiduciaries within the meaning of Section 3(21)(A) and 502 of

ERISA, 29 U.S.C. §§ 1002(21)(A) and 1132, and are authorized to maintain this cause of action

pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), to enforce the terms of an ERISA

plan.

        2.    Plaintiff LIUNA National (Industrial) Pension Fund (“Pension Fund”) is an

employee pension benefit plan, a pension plan, employee benefit plan and a plan within the

meaning of section 3(2)(A) and (3) of ERISA, 29 U.S.C. § 1002(2)(A), (3). Pension Fund is a

“defined benefit plan” within the meaning of § 3(35) of ERISA, 29 U.S.C. § 1002(35). Pension

Fund’s Board of Trustees are fiduciaries within the meaning of Section 3(21)(A) of ERISA, 29

U.S.C. §§ 1002(21)(A), and are authorized to maintain this cause of action pursuant to Section

502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3).




                                                 2
        3:19-cv-03302-RM-TSH # 1           Page 3 of 11



       3.      Railroad Training and Education Fund (“Training Fund”) is an employee welfare

benefit plan, a welfare plan, employee benefit plan and a plan within the meaning of Sections 3(1)

and (3), 502 and 515 of the Employee Retirement Income Security Act of 1974 (“ERISA”), as

amended, 29 U.S.C. § 1002(1), (3), 1132 and 1145. Training Fund’s Board of Trustees are

fiduciaries within the meaning of Section 3(21)(A) and 502 of ERISA, 29 U.S.C. §§ 1002(21)(A)

and 1132, and are authorized to maintain this cause of action pursuant to Section 502(a)(3) of

ERISA, 29 U.S.C. § 1132(a)(3), to enforce the terms of an ERISA plan.

       4.      Railroad Cooperation and Education Trust Fund (RAILCET) and Railroad

Construction and Maintenance Industry Advancement Fund (“Industry Fund”) are joint labor-

management cooperation organizations, or committees within the meaning of the Labor-

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. §185, et seq., and/or

collectively-bargained funds.

       5.      Welfare Fund is the duly designated collection agent on behalf of Pension Fund,

Training Fund, RAILCET and Industry Fund.

       6.      Contributions to Plaintiff Funds are received an processed at Springfield,

Sangamon County, Illinois.

       7.      Defendant J & J Track Construction, Inc. (“Defendant,” or “J & J Track

Construction”) is, was and at all relevant times has been, an employer in an industry affecting

commerce within the meaning of Sections 3(5), (11), (12) and 515 of ERISA, 29 U.S.C. §§

1002(5), (11), (12) and 1145 and of §§ 2(2), (6) and (7) of the Labor-Management Relations Act

of 1947 (“LMRA”), as amended, 29 U.S.C. §§ 152(2), (6) and (7).

       8.      J & J Track Construction’ principal office is located in Rapids City, Rock Island

County, Illinois.



                                                3
        3:19-cv-03302-RM-TSH # 1          Page 4 of 11



                                     Jurisdiction and Venue

       9.      This Court has jurisdiction over Welfare Fund’s claims by virtue of §§ 502(a)(3)

and 515 of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1145.

       10.     This Court has personal jurisdiction over J & J Track Construction pursuant to

ERISA § 502(e), 29 U.S.C. § 1132(e).

       11.     Venue is proper pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).

                                 Facts Common To All Counts

       12.     J & J Track Construction is, and at all relevant times has been, signatory to the

National Railroad Agreement (Rail Transportation and Operation Agreement) Between the

National Railroad Construction and Maintenance Association, Inc. and Laborers’ International

Union of North America and LIUNA Local Union 773 [and] International Union of Operating

Engineers, AFL-CIO and IUOE Local Union 150 (“Agreement”). See, Exhibit A.

       13.     Pursuant to the Agreement, J & J Track Construction “agrees to make payments to

and be bound by the Trust Agreement of the Railroad Maintenance and Industrial Health and

Welfare Fund, including any amendments or changes thereto…” See, Exhibit A, Art. 26, § 1.A;

see also, Exhibit A, Art. 26, § 8.

       14.     Pursuant to the Agreement, J & J Track Construction “agrees to make payments to

and be bound by the Trust Agreement of the National (Industrial) Pension Fund, including any

amendments or changes thereto…” See, Exhibit A, Art. 26, § 2.B; see also, Exhibit A, Art. 26,

§ 8.

       15.     Pursuant to the Agreement, J & J Track Construction agrees to “… accept the terms

and conditions of the Agreement and Declaration of Trust of the Railroad Training and Education

Fund… [and agrees] Employer contributions in the applicable hourly amount stated in Article 26,



                                               4
        3:19-cv-03302-RM-TSH # 1           Page 5 of 11



including overtime hours, for actual time worked by an employee covered by this Agreement, in

addition to wages, shall be made for the Training Fund.” See, Exhibit A, Art. 26, § 3; see also,

Exhibit A, Art. 26, § 8.

       16.     Pursuant to the Agreement, J & J Track Construction, agrees to “… accept the terms

and conditions of the Agreement and Declaration of Railroad Cooperation and Education Trust

Fund (RAILCET)… [and agrees] Employer contributions in the applicable hourly amount stated

in Article 26, including overtime hours, for actual time worked by an employee covered by this

Agreement, in addition to wages, shall be made for RAILCET.” See, Exhibit A, Art. 25; see also,

Exhibit A, Art. 26, §§ 4, 8.

       17.     Pursuant to the Agreement, J & Track Construction agreed to “…make

contributions for the Industry Advancement Fund in the hourly amount stated in Article 26

including overtime hours, for actual time worked by an employee covered by this Agreement, in

addition to wages.” See, Exhibit A, Art. 26, § 5.

       18.     J & J Track Construction agreed “…to permit an accountant of the Funds to

examine payrolls and Social Security reports on demand to determine the amounts due the Funds

at the orders of the Executive Committee of the Funds…” See, Exhibit A, Art. 26, § 6.E.

       19.     J & J Track Construction agreed to make payments to the Funds “…no later than

the fifteenth (15th) day of the month following the month in which the payments are required.”

See, Exhibit A, Art. 26, § 6.F.

       20.     Pursuant to the Agreement, Participation Agreement, Declarations of Trust

establishing Plaintiff Funds, and ERISA, in the event J & J Track Construction fails to make timely

payments of contributions, J & J Track Construction shall be liable for all such contributions,

interest and liquidated damages.



                                                5
        3:19-cv-03302-RM-TSH # 1             Page 6 of 11



       21.     In the event of litigation to collect delinquent contributions, the Agreement,

Participation Agreement, Declarations of Trust, and ERISA provide J & J Track Construction shall

be liable for attorneys’ fees and costs, including audit costs.

       22.     J & J Track Construction is further signatory to and bound by a Participation

Agreement (“Participation Agreement”) with Welfare Fund, Pension Fund, Training Fund, and

Industry Fund. See, Exhibit B.

       23.     By its terms, the Participation Agreement “constitutes the detailed written

agreement required by Section 302(c) of the Labor-Management Relations Act of [1947], as

amended, to permit the Trustees to receive and the employer to pay contributions” to said funds.

See, Exhibit B.

       24.     Pursuant to the Participation Agreement, J & J Track Construction agreed “to pay

to the Funds, for each eligible employee… an amount equal to the amounts currently in effect and

for such amounts as may be amended from time to time…” See, Exhibit B, ¶ 1.

       25.     J & J Track Construction further “adopts and agrees to be bound by all the terms

and provisions of the Agreement and Declaration of Trust creating the Funds… as fully as if the

employer were an original party thereto…” J & J Track Construction further “…designates as its

representatives on the Board of Trustees of the Funds the employer trustees named in said Trust

Agreement, together with their successor[s]…” J & J Track Construction “…agrees to be bound

by and to ratify all actions take by said trustees pursuant to the powers granted them by the Trust

Agreement.” See, Exhibit B, ¶ 2.

       26.     J & J Track Construction “…agrees that payment shall be made in the mode and

place required by the collective bargaining agreement, trust agreement or plan.” See, Exhibit B,

¶ 3.



                                                  6
        3:19-cv-03302-RM-TSH # 1            Page 7 of 11



       27.     J & J Track Construction agreed the “…Participation Agreement shall be sufficient

contract between the parties.” See, Exhibit B, ¶ 4.

       28.     J & J Track Construction employs, employed and at all relevant times to Plaintiff

Funds’ Complaint has employed, individuals who are members of the bargaining unit represented

by Union.

       29.     Said individuals are participants in, or beneficiaries of, Plaintiff Funds.

       30.     By employing these individuals, J & J Track Construction is, was and has been

required by the Agreement, Participation Agreement, Declarations of Trust, and ERISA to submit

reports and to pay contributions to Plaintiff Funds on behalf of its eligible employees.

       31.     J & J Track Construction submitted reports and paid contributions to Welfare Fund

at times relevant to this Complaint.



                                             COUNT I

                                   (AUDIT LIABILITY DUE)

       COME NOW Plaintiffs Railroad Maintenance and Industrial Health and Welfare Fund;

LIUNA National (Industrial) Pension Fund; Railroad Training and Education Fund; Railroad

Cooperation and Education Trust Fund; and Railroad Construction and Maintenance Industry

Advancement Fund, by undersigned Counsel, and for Count I of their Complaint against Defendant

J & J Track Construction, Inc., state as follows:

Plaintiff Funds restate and reincorporate paragraphs 1 through 31 as if fully set forth herein.

       32.     During 2019, Plaintiff Funds determined to conduct a payroll examination audit

(“Audit”) of J & J Track Construction for the period of January 1, 2013 to May 31, 2018 in order




                                                    7
        3:19-cv-03302-RM-TSH # 1               Page 8 of 11



to determine J & J Track Construction’ compliance with its fringe benefit reporting and payment

obligations. See, Exhibit C.

        33.        The Audit resulted in a finding of contributions due to Plaintiff Funds in the amount

of $15,401.46 (“Delinquency”).

        34.        Plaintiff Funds are entitled to an award of $15,401.46.

        35.        As a result of incurring the Delinquency, Plaintiff Funds are entitled to late fees,

penalties and interest in the amount of at least $2,842.72, or a different and greater amount to be

proven at trial.

        36.        Plaintiff Funds are further entitled to audit costs in the amount of $1,003.55.

        37.        Plaintiff Funds are entitled to an award of their attorneys’ fees and costs, in an

amount to be proven at trial.

        38.        Demand was made upon J & J Track Construction for payment of the foregoing

amounts, but J & J Track Construction failed and refused to pay. See, Exhibits D, E and F.

        39.        J & J Track Construction has unreasonably failed and refused to respond, or to pay

any of the amounts due.

        40.        As a result of J & J Track Construction’ actions, Plaintiff Funds have been harmed.

        WHEREFORE, Plaintiffs Railroad Maintenance and Industrial Health and Welfare Fund;

LIUNA National (Industrial) Pension Fund; Railroad Training and Education Fund; Railroad

Cooperation and Education Trust Fund; and Railroad Construction and Maintenance Industry

Advancement Fund respectfully pray that the Court:

                   (a)    Enter Judgment for Plaintiff Funds and against J & J Track Construction,
                          Inc.;

                   (b)    Enter an Order awarding Plaintiff Funds $15,401.46 in delinquent fringe
                          benefit contributions;



                                                     8
        3:19-cv-03302-RM-TSH # 1             Page 9 of 11



                (c)      Enter an Order awarding Plaintiff Funds late fees, penalties and interest in
                         the amount of $2,842.72, or a different and greater amount to be proven at
                         trial;

                (d)      Enter an Order awarding Plaintiff Funds $1,003.55 in audit costs;

                (e)      Enter an Order awarding Plaintiff Funds their attorneys’ fees and costs,
                         including audit costs, in an amount to be proven at trial;

                (f)      Enter an Order awarding Plaintiff Funds appropriate post-judgment interest;
                         and

                (g)      Enter Orders for such further relief as the Court deems proper in the
                         premises.


                                             COUNT II

                      (DELINQUENT FRINGE BENEFIT CONTRIBUTIONS)

        COME NOW Plaintiffs Railroad Maintenance and Industrial Health and Welfare Fund;

LIUNA National (Industrial) Pension Fund; Railroad Training and Education Fund; Railroad

Cooperation and Education Trust Fund; and Railroad Construction and Maintenance Industry

Advancement Fund, by undersigned Counsel, and for Count II of their Complaint against

Defendant J & J Track Construction, Inc., state as follows:

        41.     Plaintiff restates and reincorporates paragraphs 1 through 31 and 32 through 40 of

Count I as if fully set forth herein.

        42.     In addition to the audit liability constituting Count I, J & J Track Construction has

failed to report and pay all contributions due to Plaintiff Funds.

        43.     As a result of J & J Track Construction’s failure to report, Plaintiff Funds do not

know and cannot know what amount of contributions is due for said months and cannot properly

credit participants.

        44.     As a result of J & J Track Construction’s failure to report and pay required

contributions, J & J Track Construction’s employees eventually stand to lose healthcare coverage

                                                  9
       3:19-cv-03302-RM-TSH # 1            Page 10 of 11



and otherwise be negatively and adversely impacted, unless J & J Track Construction is ordered

to report and pay all outstanding contributions.

       45.     Plaintiff Funds lack an adequate remedy at law and are suffering, and will continue

to suffer, immediate, severe and irreparable harm, unless J & J Track Construction is ordered to

comply with its contractual obligations and to submit outstanding remittance reports and required

payments.

       46.     Pursuant to ERISA, the Participation Agreement, the Trust Agreement establishing

Welfare Fund, the CBA and the policies adopted by the Trustees to which J & J Track Construction

agreed to be bound, in addition to contributions due, Plaintiff Funds are entitled to late charges

and penalties, Liquidated Damages and interest.

       47.     Pursuant to ERISA, the Participation Agreement, the Trust Agreement establishing

Welfare Fund, the CBA and the policies adopted by the Trustees to which J & J Track Construction

agreed to be bound, Plaintiff Funds are entitled to an award of its attorneys’ fees and costs.

       48.     As a result of J & J Track Construction’s actions complained of herein, Plaintiff

Funds have been harmed.

       WHEREFORE, Plaintiffs Railroad Maintenance and Industrial Health and Welfare Fund;

LIUNA National (Industrial) Pension Fund; Railroad Training and Education Fund; Railroad

Cooperation and Education Trust Fund; and Railroad Construction and Maintenance Industry

Advancement Fund respectfully pray that the Court:

               (a)     Enter Judgment for Plaintiff Funds and against J & J Track Construction,
                       Inc.;

               (b)     Enter Orders for temporary, preliminary and permanent injunctive relief
                       that J & J Track Construction submit all outstanding reports;

               (c)     Enter an Order awarding Plaintiff Funds all contributions due as reflected
                       in such reports;


                                                   10
3:19-cv-03302-RM-TSH # 1      Page 11 of 11



     (d)   Enter an Order awarding Plaintiff Funds late charges and penalties,
           Liquidated Damages and interest, in an amount to be proven at trial;

     (e)   Enter an Order that J & J Track Construction comply with all of its
           obligations pursuant to the Agreement and Trust Agreement and timely
           report and pay contributions going forward;

     (f)   Enter an Order awarding Plaintiff Funds their attorneys’ fees and costs in
           an amount to be proven at trial;

     (g)   Enter an Order awarding Plaintiff Funds appropriate post-judgment interest;
           and

     (h)   Enter Orders for such further relief as the Court deems proper in the
           premises.


                                         Respectfully Submitted,

                                         CAVANAGH & O’HARA LLP


                                          /s/ James R. Kimmey
                                         JAMES R. KIMMEY, No. 6314932
                                         101 W. Vandalia St., Suite 245
                                         Edwardsville, IL 62025
                                         (618) 692-5250 (tel.)
                                         (618) 692-5254 (fax)
                                         jaykimmey@cavanagh-ohara.com

                                         Attorneys for Plaintiff




                                    11
